SiebecKER, I.
(dissenting). I cannot concur in the affirmance of tbe judgment of tbe circuit court. It seems clear to me that tbe property, amounting to tbe sum of $494,423.29, wbicb decedent transferred as gifts to bis daughter and her husband at tbe times designated in tbe statement of facts by tbe court, is subject to an inheritance tax. There is no dispute in tbe facts. The circuit court concluded as a matter of fact that these gifts were not made in contemplation of death in tbe sense of tbe inheritance tax law. I am *332wholly unable to discover any uncertainty as to what the ultimate facts in the case are. There is no dispute in the evidentiary facts, and from their nature and significance they leave, to my mind, no room for drawing different conclusions. In view of this state of the case the question raised is purely one of law, and the circuit court’s opinion of the facts cannot control this court in applying the law to these undisputed facts. The county court and the circuit court had the identical question for determination on the same evidence. The same proposition is presented here, and hence the question for review here, in my judgment, is whether or not the circuit court applied the correct principle of law to the undisputed facts.
Do the acts of decedent constitute a transfer of his property “in contemplation of his death” in the sense these words are used in the statute? As stated in the court’s opinion these words were interpreted in the Pabst Case (State v. Pabst, 139 Wis. 561, 121 N. W. 351) as referring “to an expectation of death which arises from such a bodily or mental condition as prompts persons to dispose of their property, and bestow it on those whom they regard as entitled to their bounty.” It was there also considered that a gift is deemed to be in contemplation of the event of death when it is made in expectation of it. To my mind, the facts and circumstances of this case clearly indicate that Mr. Dessert, from old age, was in that bodily and mental state which made him conscious of the fact that his demise must occur in the near future as an unavoidable event pursuant to Nature’s immutable laws. I think it is the general experience that such conditions impress men with a greater certainty of impending death than do the aíñictions of illness. I am unable to escape the conviction that the fact of impending death from old age, under the circumstances shown in this case, actuated Mr. Dessert in making these gifts.
*333Does it appear that he acted upon, this expectation or not? What more conclusive proof can there he that he acted in view thereof than that he gave the great hulk of his estate to his daughter as he had planned by his will? There is no proof indicating that he gave these sums as remuneration for some obligation he was under to her or her husband, nor is there anything to show he did so in compliance with a plan that he had tested her and his* qualifications and worthiness of-having such gifts bestowed on them. On the contrary, the acts of transfer are in harmony with and fulfil his express ■ intention declared in the will to beátow his property on those whom he regarded as entitled to inherit it. To my mind, all the facts and circumstances point to the one conclusion, namely, that decedent by reason of .his extreme old age undoubtedly lived in the thought of expectant death and was thereby prompted to transfer his property to those on whom he expected to bestow it under the rules for the devolution of property, and that the gifts' were in the nature of a testamentary disposition and hence were subject to an inheritanea tax as declared by the county court.